Title: From Thomas Jefferson to Charles Willson Peale, 5 May 1802
From: Jefferson, Thomas
To: Peale, Charles Willson


            Dear SirWashington May 5. 1802.
            I am this moment setting out on a short visit to Monticello, but a thought coming into my head which may be useful to your son who is carrying the Mammoth to Europe, I take time to hint it to you. my knolege of the scene he will be on enables me to suggest what might not occur to him a stranger. when in a great city, he will find persons of every degree of wealth. to jumble these all into a room together I know from experience is very painful to the decent part of them, who would be glad to see a thing often, & would not regard paying every time but that they revolt at being mixed with pickpockets, chimney sweeps &c. set three different divisions of the day therefore at three different prices, selecting for the highest when the beau-monde can most conveniently attend; the 2d. price when merchants and respectable citizens, have most leisure; & the residue for the lower descriptions. a few attending at the highest price will countervail many of the lowest and be more agreeable to themselves & to him. I hope and believe you will make a fortune by the exhibition of that one, and that when tired of shewing it you may sell it there for another fortune. no body wishes it more sincerely than I do. accept my assurances of this and of my great esteem.
            Th: Jefferson
          